   Case 2:16-cr-00563-MCA Document 21 Filed 09/07/21 Page 1 of 2 PageID: 55
PROB 12A
(7/93)

                                 United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: Jose Luis Crespo                                                       Cr.: 16-00563-001
                                                                                           PACTS #: 7196

Name of Sentencing Judicial Officer:     THE HONORABLE JOSE L. LINARES
                                         CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/20/2017

Original Offense:   Making and Subscribing False Returns, 26 U.S.C., Section 7206(1)

Original Sentence: 36 months imprisonment, 12 months supervised release

Special Conditions: Special Assessment, DNA testing, Financial Disclosure, No New Debt/Credit, Emp.
Restriction, Special Assessment, Restitution - Money, Substance Abuse Testing, Alcohol Treatment,
Drug Treatment, Computer Monitoring Software, Computer Search, Computer Search for Monitoring
Software, Financial Disclosure, Cooperate with IRS, No New Debt/Credit, Alcohol Restrictions

Type of Supervision: Supervised Release                         Date Supervision Commenced: 10/27/2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

           1           Mr. Crespo has not made regular payments toward his court imposed financial
                       obligation. His last and only payment that posted was in March 2021 in the
                       amount of $200. His case is also due to expire on October 26, 2021.


U.S. Probation Officer Action:

Mr. Crespo will fill out and return a net worth and monthly cash flow statements by August 24, 2021. He
will also make a payment by August 24, 2021. It is respectfully requested that his case be allowed to expire,
as scheduled, on October 26, 2021. He is aware that he will be responsible for continuing to make regular
payments toward his court imposed financial obligation even after his term of supervised release expires.
   Case 2:16-cr-00563-MCA Document 21 Filed 09/07/21 Page 2 of 2 PageID: 56
                                                                                           Prob 12A – page 2
                                                                                            Jose Luis Crespo

The undersigned officer also requested that his case is placed on the Treasury Offset Program with the U.S.
Attorney’s Office.




                                                           Respectfully submitted,

                                                           SUSAN M. SMALLEY, Chief
                                                           U.S. Probation Officer




                                                            By:   ERIKA M. ARNONE
                                                                  U.S. Probation Officer

/ ema

APPROVED:
                             Digitally signed by Luis R.
                             Gonzalez
                             Date: 2021.08.19 10:10:07
                             -04'00'
LUIS R. GONZALEZ                       Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time and Allow the Case to Expire on October 26, 2021
   (as recommended by the Probation Office).
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                   Signature of Judicial Officer


                                                               9/7/21
                                                                               Date
